Citation Nr: 0308035	
Decision Date: 04/28/03    Archive Date: 05/06/03

DOCKET NO.  95-10 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for residuals of 
pancreatitis.

2.  Entitlement to service connection for residuals of a low 
back injury.

3.  Entitlement to an initial compensable evaluation for 
residuals of a cholecystectomy with incidental appendectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from July 1980 to March 
1992.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1993 decision by the RO in Buffalo, 
New York, that denied claims for service connection for 
residuals of a head injury, pancreatitis, and residuals of a 
low back injury.  Service connection was granted for tension 
vascular headaches, and residuals of a cholecystectomy with 
incidental appendectomy, with a 10 percent rating assigned 
for headaches and a noncompensable evaluation assigned for 
residuals of a cholecystectomy.  The veteran also appealed an 
RO decision in February 1995 granting service connection and 
assigning a 10 percent rating for a laceration scar on the 
right center forehead.  She appealed for the assignment of 
higher ratings for his service-connected residuals of a 
cholecystectomy and forehead scar.

The Board remanded the issues that are the subject of this 
decision in September 1996 and June 1997.  Review of the 
actions performed by the RO reveal that the mandates of the 
remands have been fulfilled.  Stegall v. West, 11 Vet. App. 
268 (1998).  Notwithstanding a December 2002 Supplemental 
Statement of the Case, issued in December 2002, which listed 
among the issues in appellate status entitlement to the 
assignment of a rating in excess of 10 percent for a 
laceration scar on the right center forehead, the Board 
denied the appeal of that claim in a June 1997 decision.  As 
that decision was not appealed to the Court of Appeals for 
Veterans' Claims it became final.  38 U.S.C.A. § 7104(b) 
(West 1991) (38 U.S.C.A. § 7104(b) (West 2002)); 38 C.F.R. 
§ 20.1100 (1996) (38 C.F.R. § 20.1100 (2002)).

As to the issue of the assignment of a rating in excess of 10 
percent for headaches, it was noted in the September 1996 
Board remand and the June 1997 Board decision/remand that 
that issue had not been timely appealed.  38 C.F.R. 
§§ 20.201, 20.302(a).  

The veteran withdrew claims for service connection for post-
traumatic stress disorder and a stomach disability in 
September 2001.  

Accordingly, the issues that remain in appellate status are 
as stated on the title page of this decision.

The Board notes that the veteran has relocated her residence 
to the jurisdiction of the Baltimore, Maryland RO.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal.

2.  There is no competent medical evidence of a low back 
injury or a chronic low back disability during service; the 
medical evidence shows a current low back strain but the only 
competent evidence shows that there is no causal relationship 
between the veteran's current low back disability and any 
incident of active duty. 

3.  The veteran was treated for pancreatitis during service 
but the post-service medical evidence, to include a recent VA 
gastrointestinal examination, shows no diagnosis of 
pancreatitis or residuals of pancreatitis.

4.  The veteran's residuals of a cholecystectomy with 
incidental appendectomy are manifested by no symptomatology.


CONCLUSIONS OF LAW

1.  Service connection for residuals of a low back injury is 
not warranted.  38 U.S.C.A. §§1110, 1131, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§3.102, 3.159, 3.303 (2002).
2.  Service connection for claimed pancreatitis is not 
warranted.  38 U.S.C.A. §§1110, 1131, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§3.102, 3.159, 3.303 (2002).

3.  The criteria for a compensable evaluation for 
cholecystectomy have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(2), 4.114, 
Diagnostic Code (DC) 7318 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002)) became law.  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45,620-45,632 (August 29, 2001).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the Court 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
§ 7(a), 114 Stat. at 2099-2100; see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

The Board finds that VA's duties to notify and assist have 
been fulfilled in the instant case.  The RO advised the 
veteran of the evidence necessary to substantiate her service 
connection and increased rating claim by various documents.  
For example, the veteran was advised of the applicable 
criteria concerning service connection and disability ratings 
by the February 1995 Statement of the Case (SOC) and a 
December 2002 Supplemental SOC (SSOC).  The Board notes that 
the VCAA made no change in the statutory or regulatory 
criteria that govern disability ratings or service 
connection.  In addition, the Board's June 1997 Remand, the 
SSOC and an August 2002 VCAA notification letter noted the 
evidence currently of record and indicated that VA would 
request any pertinent medical records identified by the 
veteran.  The latter SSOC addressed the applicability of the 
VCAA to the facts of this case, and provided the veteran with 
a summary of the pertinent regulatory provisions thereof.  
38 C.F.R. § 3.159.  The veteran was requested to provide 
updated treatment records or information in August 1997 with 
no response.  As such, the veteran was kept apprised of what 
she must show to prevail in her claim, what information and 
evidence she is responsible for, and what evidence VA must 
secure.  Therefore, there is no further duty to notify.  See 
generally Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Regarding the duty to assist, the Board notes that the 
veteran has been accorded appropriate examinations in 
relation to the claims currently on appeal, she was notified 
of her right to a personal hearing, and it does not appear he 
has identified any pertinent evidence that is not of record.  

Consequently, the Board finds that, in the circumstances of 
this case, any additional development or notification would 
serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided); Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001) (when there is 
extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating her 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions 38 C.F.R. § 3.159.  
No additional assistance or notification to the veteran is 
required based on the facts of the instant case.  

Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2002).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically 
addressing claims based ionizing radiation exposure). 

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992).  A disorder may be service connected if the 
evidence of record reveals that the veteran currently has a 
disorder that was chronic in service or, if not chronic, that 
was seen in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b) (2002); Savage 
v. Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that 
relates the current disorder to service must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  Disorders diagnosed 
after discharge may still be service connected if all the 
evidence, including pertinent service records, establish that 
the disorder was incurred in-service.  38 U.S.C.A. § 1113(b) 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.303(d) (2002).
Chronic Lumbar Strain

Review of the evidence of record reveals that the veteran has 
a current diagnosis of chronic lumbar strain.  Review of the 
service medical records is negative for treatment, complaint, 
findings, or diagnosis of lumbar strain in service.  The 
veteran was diagnosed with an upper back muscle strain in 
November 1981.  In January 1988 she complained of severe pain 
in the lower back and suprapubic region.  No diagnosis was 
noted.  In April 1988, she mentioned periodic low back 
discomfort.  She was noted to be four months pregnant.  No 
diagnosis was noted.  There was no notation of any 
abnormality of the spine on her separation examination or 
report of medical history.

Additionally, there is no medical evidence of record that 
establishes a relationship between the veteran's current 
disability and any in-service complaint or diagnosis.  

The veteran was first examined by VA in May 1992.  At that 
time, there was no complaint of back pain recorded.

In February 1993, the veteran submitted a statement noting 
that she injured her lower back during her time in service by 
lifting equipment and supplies that were required for the 
support of the mission.  This resulted in her having 
excruciating lower back pain during her pregnancy in 1987 and 
1988.  She reported that the pain continued to the present 
time.  She could not sleep at times because of the pain and 
was sometimes forced to sleep in a curled up position.

In December 1993, the veteran submitted a statement regarding 
the origin of her back pain.  She reported that she had been 
required to lift and carry heavy equipment and parts while in 
the service.  She reported that she complained throughout 
many of her doctor's visits about her back.  She stated that 
she did not know why her record was incomplete.

In February 1994, the veteran was again examined by VA.  At 
that time, the examiner noted the veteran had rather 
inconsistent complaints of back pain, but that it did bother 
her from time to time.  The examiner diagnosed mild 
lumbosacral strain, responding to conservative measures.

The most recent VA examiner, in September 2002, noted that 
the veteran filed a claim in 1993 with no prior medical 
evidence of a specific back injury or specific complaints of 
back pain or treatment before December 1993.  It was 
therefore less likely than not that the veteran's current 
back stiffness and lumbar strain was secondary to the 
conditions or circumstances of military service.  

Service connection requires competent evidence of a 
relationship between a current disability and service.  Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-
Martinez v. West, 11 Vet. App. 415, 419 (1998).  Absent such 
evidence in this case, service connection is not established. 

The veteran asserts that her current lumbar strain is related 
to service.  The Board notes that, as a lay person, she is 
competent to relate and describe her back symptoms, which 
have been primarily pain during her pregnancy in service and 
intermittent pain subsequent to service.  However, a 
determination as to the etiology of the back disorder in this 
case requires medical knowledge.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  Accordingly, the veteran's 
personal opinion as to the origins of the lumbar strain is 
not competent evidence required to establish service 
connection.  

The only competent evidence of record that addresses the 
contended causal relationship, the medical opinion from the 
most recent VA examiner who reviewed the claims file and 
examined the veteran, goes against the claim that a current 
low back disability began during or is causally linked to 
service.  In considering all the entire record, the Board 
finds that the preponderance of the evidence is against 
service connection for lumbar strain or residuals of a low 
back injury.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 
3.303.  



Residuals of Pancreatitis

While there is indication that the veteran was treated for 
pancreatitis while on active duty, there is no post-service 
medical evidence of record that shows pancreatitis or 
residuals of the claimed disorder.  A VA examiner in February 
1994 specifically noted that there was no indication of any 
residual trouble with pancreatic function at that time and 
the VA examiner in September 2002 noted that there was no 
current history of pancreatitis.  The latter examination 
report included no diagnosis of pancreatitis or residuals of 
pancreatitis.  Thus, there is not only no post-service 
medical evidence of pancreatitis; the only post-service 
medical evidence that addresses the question at hand, two VA 
examinations in 1994 and 2002, has ruled out the claimed 
disorder.  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992).

Here, as there is no competent evidence of a post-service 
diagnosis and post-service  VA examinations have ruled out 
such a diagnosis, the Board finds the preponderance of the 
evidence is against the claim for service connection for 
pancreatitis.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 
3.303.

As the preponderance of the evidence is against his claim for 
service connection for pancreatitis, the benefit-of-the-doubt 
rule does not apply and the claim must be denied.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Increased Rating

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.1 (2002).  The average 
impairment as set forth in VA's Schedule for Rating 
Disabilities, codified in 38 C.F.R. Part 4, includes 
diagnostic codes which represent particular disabilities.  
Generally, the degrees of disabilities specified are 
considered adequate to compensate for a loss of working time 
proportionate to the severity of the disability.  Id.  If an 
unlisted condition is encountered it is rated under a closely 
related disease or injury in which the functions affected, 
the anatomical localization, and the symptomatology are 
closely analogous.  38 C.F.R. § 4.20 (2002).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The appeal being from the initial rating assigned upon 
awarding service connection, the entire body of evidence is 
for equal consideration. Consistent with the facts found, the 
rating may be higher or lower for segments of the time under 
review on appeal, i.e., the ratings may be "staged."  
Fenderson v. West, 12 Vet. App. 119 (1999); cf. Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994) (where an increased rating 
is at issue, the present level of the disability is the 
primary concern).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).  
In determining a rating for a disability, the Board may only 
consider those factors that are included in the rating 
criteria provided by regulations for rating that disability.  
To do otherwise would be legal error as a matter of law.  
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).  As a result, the 
Board will only address medical records insofar as they 
pertain to the relevant rating criteria.  

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.

Rating Criteria

Removal of the gall bladder, with severe symptoms warrants a 
30 percent rating.  38 C.F.R. § 4.114, DC 7318.  With mild 
symptoms, a 10 percent evaluation is to be assigned.  Id.  If 
the residuals are asymptomatic, a 0 percent rating is 
appropriate.  Id.  

Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
a compensable evaluation for the service-connected residuals 
of cholecystectomy with incidental appendectomy.  There are 
no post-service VA or private medical records that show the 
veteran has sought treatment for any symptomatology 
associated with a remote cholecystectomy with incidental 
appendectomy.  The VA has requested on several occasions that 
the veteran identify any records but she has not identified 
any relevant medical evidence that has not been obtained.  
The Board can only conclude that there is no additional 
relevant medical evidence that is not already of record.  

Review of the VA medical examinations in May 1992, February 
1994, and September 2002 is completely negative for any 
report of symptoms or functional impairment attributable to a 
cholecystectomy or appendectomy.

A compensable evaluation contemplates mild symptoms relating 
to the cholecystectomy.  See 38 C.F.R. § 4.114, DC 7318.  As 
shown above, the medical evidence fails to show that the 
veteran's status-post cholecystectomy or incidental 
appendectomy is currently symptomatic or productive of any 
functional impairment.  Thus, the preponderance of the 
evidence is against the assignment of a compensable rating 
for a cholecystectomy with an incidental appendectomy.

As the preponderance of the evidence is against his claim for 
a compensable rating for the veteran's residuals of a 
cholecystectomy with incidental appendectomy, the benefit-of-
the-doubt rule does not apply and the claim must be denied.  
See generally Gilbert, supra; Ortiz, supra.


ORDER

Service connection for residuals of pancreatitis is denied.

Service connection for residuals of a low back injury is 
denied.

Entitlement to an initial compensable evaluation for 
residuals of a cholecystectomy with incidental appendectomy 
is denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

